DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, tall oil fatty acid  as hydrophobic fluid, and activated carbon as the organic substrate, claims 4-6, 8-10, 13, 14 and 21-23 in the reply filed on 12 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 7, 11, 12 and  15-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 4, 6, 8-10, 13 and 21-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US2017/0362488A1 (Young) as evidenced by US Patent 5189012(Patel) and Safety Data Sheet of MI-SWACO.
Regarding claims 4, 6 and 8-10,  Young teaches a composition comprise liquid additives  adsorbed or absorbed into a dry carrier ([0009]), wherein the liquid additive is exemplified as VERSAWETTM ([0031]),  which is oxidized tall oil as evidenced by Patel (col.11, line 10-15), and the dry carrier includes activated carbon ([0010]), which meets the claimed composition.
Regarding claim 13, Young teaches the liquid additive includes rheology modifiers ([0013]), exemplified as EMI-1005 ([0026]), which is an oil-soluble liquid as evidenced by the EMI-1005 safety data sheet of MI SWACO.
Regarding claims 21-23, Young exemplifies  that the substrate has liquid additive is loaded in an amount of  60% ([0031]), which meets the claimed amount. .  
	
Claims 4, 6, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US Patent 7493955(Gupta), which is listed ibn Applicant’s information disclosure statement.
Regarding claims 4, 6, 8 and 13-14, Gupta teaches a composite comprising a liquid well treatment agent adsorbed onto a adsorbent such as activated carbon (col.2, line 5-10 and 25-30 and col. 3, line 3-5), wherein the well treating agent includes  at least one of corrosion inhibitors such as fatty imidazolines  and fatty amine quaternaries (col.2, line 55-60 and col. 3, line 53-55), and  surfactants such as cationic surfactants with a hydrophobic tail (col. 4, line 10-15). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 21-23  are  rejected under 35 U.S.C. 103 as being unpatentable over Gupta.
The teachings of Gupta are set forth above. 
Regarding claim 5, Gupta further teaches the absorbent material has a  high surface area such as  100 m2/g (col. 4, line 46-52), which abuts the claimed surface area. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 Regarding claims 21-23, Gupta further teaches the weight ratio of the well treating agent  to the adsorbent material is about 90:10 to 10:90, i.e., the well treating liquid is present in an amount of 10 to 90 wt.%, which encompasses the claimed amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the well treating liquid  at the instantly claimed amount  since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768